The Court,
upon the same ground as in the preceding, case, were clearly of opinion that a factor could not give the goods of his principal in payment of his own debts. T'hat the sale of the factor raised a contract between the' original owner and the purchaser $ and that nothing but actualpayment, either to the factor or principal, would discharge such contract.
The jury returned a verdict for the defendant; and on motion for a new trial, made on the adjournment day following, it was ordered without argument.
The cause came on to be tried, a second time, in the succeeding May term, before a special jury, consisting of merchants and planters, when, after remaining all night in the jury-room, they returned into court, next morning, equally divided in opinion, viz. the planters for the plaintiff, and the merchants for the defendant. And as both parties ex*301pressed their fixed determination to adhere to their opinions, they were, by consent of the parties to the suit, dismissed.